Appeal, insofar as taken from so much of the Appellate Division order as affirmed the contempt order, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that portion of the order appealed from does not finally determine the action within the meaning of the Consti*950tution. Appeal, insofar as taken from so much of the Appellate Division order as affirmed the order and judgment of Supreme Court, dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved.